     Case: 1:21-cv-00799 Document #: 9 Filed: 04/28/21 Page 1 of 3 PageID #:177




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DR. DAVID SHIFRIN, et al.

              Plaintiffs,

        v.                                       No. 21-cv-00799
                                                 Judge Franklin U. Valderrama
 JOHN DOES 1-78,

              Defendants.


                                        Order

       Plaintiffs initiated this case in the Circuit Court of Cook County, Illinois,
County Department, Law Division, as Case No. 2020-L-013774. R.1-1, Compl. 1
Defendants John Doe 12 and John Doe 17 (Removing Defendants) then filed a Notice
of Removal, removing this case to the Court, asserting that the Court has both federal
question jurisdiction and diversity jurisdiction. R. 1, Notice of Removal. However, for
the reasons stated below, the Court lacks subject matter jurisdiction, and remands
this case back to the Circuit Court of Cook County, Illinois, County Department, Law
Division.

       Once a case is removed, “[i]f at any time before final judgment it appears that
the district court lacks subject matter jurisdiction, the case shall be remanded.” 28
U.S.C. § 1447(c). “It is axiomatic that a federal court must assure itself that it
possesses jurisdiction over the subject matter of an action before it can proceed to
take any action respecting the merits of the action. The requirement that jurisdiction
be established as a threshold matter springs from the nature and limits of the judicial
power of the United States’ and is inflexible and without exception.” Cook v. Winfrey,
141 F.3d 322, 325 (7th Cir. 1998) (citations omitted). “A defendant has the right to
remove a case from state to federal court when the federal court could exercise
jurisdiction in the first instance.” Oshana v. Coca-Cola Co., 472 F.3d 506, 510 (7th
Cir. 2006) (citing 28 U.S.C. § 1441). Moreover, “the party invoking federal jurisdiction
bears the burden of demonstrating its existence.” Hart v. FedEx Ground Package Sys.,
Inc., 457 F.3d 675, 679 (7th Cir. 2006). Here, Removing Defendants have failed to
meet their burden.


1Citations to the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.
    Case: 1:21-cv-00799 Document #: 9 Filed: 04/28/21 Page 2 of 3 PageID #:178




        Removing Defendants first assert that the Court has federal question
jurisdiction “under 28 U.S.C. § 1331 because plaintiffs’ [Computer Fraud and Abuse
Act (CFAA)] claim arises under federal law.” Notice of Removal ¶ 5. Yet, the CFAA
count in this case is almost identical to the same count in the complaint Plaintiffs
filed in Case No. 20-cv-05932. Just as the Court stated in that case, the Court “is not
persuaded that plaintiffs plead a plausible claim under Section 1030. The complaint
does not allege that that the Does targeted Yelp or Google services belonging to
plaintiffs, and . . . what is alleged is not a disruption of a third-party computer that
disabled or damaged an account belonging to plaintiffs. The complaint does not plead
that damage, as defined under Section 1030(e)(8), to plaintiffs’ data or information
housed on third-party servers occurred. And the ‘loss’ claimed does not relate to
assessing damage because of an interruption of service or impaired data. So while
plaintiffs may have suffered an Article III injury, the court is not persuaded that they
state a federal claim.” Case No. 20-cv-05932, R. 6. Accordingly, because Removing
Defendants have failed to establish federal question jurisdiction, the Court does not
have federal question jurisdiction over this case.

       Removing Defendants then assert that “the Court has diversity jurisdiction of
this action under 28 U.S.C. § 1332” because the citizenship of the known parties is
completely diverse, and because “[t]he complaint alleges damages in excess of $50,000
and it appears that the amount in controversy exceeds $75,000, exclusive of interests
and costs.” Notice of Removal ¶¶ 6–8. “Removal based on diversity requires that the
parties be of diverse state citizenship and that the amount in controversy exceed
$75,000, exclusive of interests and costs.” Fox v. P.A.M. Transport, Inc., 2019 WL
5725444, at *1 (S.D. Ill. Nov. 5, 2019) (citing 28 U.S.C. § 1332; Rubel v. Pfizer Inc.,
361 F.3d 1016, 1017 (7th Cir. 2014)).

        Yet, Removing Defendants do not provide any information on the remaining
defendants in the case and their respective citizenship. In the underlying Complaint,
Plaintiffs only allege that John Does 1-78 “are unknown individuals who, upon
information and belief, reside outside of the State of Illinois.” Compl. ¶ 8. Yet, again,
as the Court stated in Case No. 20-cv-05932, “[a]n allegation that defendants ‘upon
information and belief, reside outside the State of Illinois’ . . . is not enough to plead
diversity jurisdiction. See Dalton v. Teva N. Am., 891 F.3d 687, 690 (7th Cir. 2018)
(‘[A] complaint may not merely allege diversity of citizenship without identifying the
defendants’ states of citizenship . . . and it is difficult to perceive any material
difference between that practice and the bare assertion that the defendants are
citizens of another state different from the Plaintiff.’); Hammes v. AAMCO
Transmissions, Inc., 33 F.3d 774, 778 (7th Cir. 1994) (‘In a diversity case . . . it is not
enough for the plaintiff to allege that the claim is within the diversity jurisdiction;
the complaint must allege the citizenship of the parties and the amount in
controversy.’).” Case No. 20-cv-05932, R. 6. Because Removing Defendants have failed
to establish diversity of citizenship, on this basis alone, the Court does not have
diversity jurisdiction over this case.

                                            2
    Case: 1:21-cv-00799 Document #: 9 Filed: 04/28/21 Page 3 of 3 PageID #:179




     The Court remands this case back to the Circuit Court of Cook County, Illinois,
County Department, Law Division. This civil case is terminated.




Dated: April 28, 2021
                                             United States District Judge
                                             Franklin U. Valderrama




                                         3
